Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 9 recite the limitation "left and right sides of the steel material”.  There is insufficient antecedent basis for this limitation in the claim, as claim 8 depends from claim 7 which recites “the first join is constituted by … a steel material” and “the second join is constituted by a steel material”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486) in view of Hamada (US 9061374).
Regarding claim 1, Devers teaches A hybrid welding method that butt-welds a first joint and a second joint using laser welding and arc welding ([0036] hybrid laser arc welding, two work pieces) the hybrid welding method comprising: performing horizontal welding (Fig. 17 torch 122 shown performing horizontal welding), and the first joint and the second joint disposed vertically (Fig. 17 plates, 26 shown disposed vertically) but is silent on in which the laser welding precedes the arc welding with the first joint.
However, Hamada teaches in which the laser welding precedes the arc welding with the first joint (Col. 2 lines 18-23 laser welding followed by arc welding).
Devers and Hamada are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers to incorporate the teachings of Hamada to perform arc welding after laser welding in order to get a wider and smoother bead shape from welding (Col. 6 lines 57-62).
Regarding claim 2, Devers and Hamada teach the hybrid welding method according to claim 1, and Devers teaches wherein the first joint and the second joint have a gap along a weld line at least partially ([0041] gap between the plates 26).
Regarding claim 3, Devers and Hamada teach the hybrid welding method according to claim 2, and Devers teaches wherein the arc welding is performed while the gap is filled with a base material melted by the laser welding ([0041] created a melt to fill the gap between the plates).
Regarding claim 5, Devers and Hamada teach the hybrid welding method according to claim, and Devers teaches, wherein an incident angle of laser light at a time of the laser welding is about 90° ([0041] laser welding at approximately a 90° angle).
Regarding claim 10, Devers teaches a hybrid welding apparatus that butt-welds a first joint and a second joint using laser welding and arc welding ([0036] hybrid laser arc welding, two work pieces) the hybrid welding apparatus comprising: a laser head that irradiates laser light to a welded portion (Fig. 1 laser head 24); and a welding torch that supplies a filler metal to the welded portion ([0038] torch 22, wire electrode for welding torch) and horizontal welding is performed (Fig. 17 torch 122 shown performing horizontal welding) with the first joint and the second joint disposed vertically (Fig. 17 plates, 26 shown disposed vertically) but is silent on wherein the laser head is capable of performing horizontal welding and disposed on an upstream side in a welding direction, the welding torch is capable of performing horizontal welding and disposed on a downstream side in the welding direction.
However, Hamada teaches the laser head is capable of performing horizontal welding and disposed on an upstream side in a welding direction (Col. 2 lines 18-23 laser welding followed by arc welding, Fig. 2 laser in the upstream side of the welding moving direction), the welding torch is capable of performing horizontal welding and disposed on a downstream side in the welding direction (Col. 2 lines 18-23 laser welding followed by arc welding, Fig. 2 torch in the downstream side of the welding moving direction).
It would have been obvious to have modified Devers to incorporate the teachings of Hamada to have the laser head on the upstream side in a welding direction and the welding torch on a downstream side of in the welding direction in order to perform laser welding before arc welding which creates a wider and smoother bead shape from welding (Col. 6 lines 57-62).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486) in view of Hamada (US 9061374) in further view of Makino (JP H10216972) and Lee (KR 100631404) with references made to attached machine translations.
Devers and Hamada teach the hybrid welding method according to claim 2, but are silent on wherein a light diameter of laser light used for the laser welding is set to be larger than a maximum value of the gap and a diameter of a filler metal used for the arc welding is set to be smaller than the maximum value of the gap.
Makino teaches a light diameter of laser light used for the laser welding is set to be larger than a maximum value of the gap ([0017] gap between the sheets is 10% or less of the sheet thickness to the laser beam diameter or less).
Devers, Hamada, and Makino are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers and Hamada to incorporate the teachings of Makino to have the diameter of the light of the laser be greater than the maximum value of the gap in order to ensure deep penetration even with low power lasers (Makino [0017]).
Lee teaches a diameter of a filler metal used for the arc welding is set to be smaller than the maximum value of the gap (lines 234-239 gap 0-1.4 mm, filler wire diameter 1.2-1.4, filler wire diameter smaller than maximum gap value).
Devers, Hamada, Makino, and Lee are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers, Hamada, and Makino to incorporate the teachings of Lee to have the diameter of the filler metal be smaller than the maximum value of the gap in order to secure the toughness of the welded part according to the shape and joint spacing of the welding wire (Lee lines 152-163).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486) in view of Hamada (US 9061374) in further view of Pelaprat (US 20170341144).
Regarding claim 6, Devers and Hamada teach the hybrid welding method according to claim 1, but are silent on wherein among the first joint and the second joint, a joint having a larger plate thickness is disposed on a lower side.
However, Pelaprat teaches wherein among the first joint and the second joint, a joint having a larger plate thickness is disposed on a lower side ([0049] top think layer, lower thicker layer).
Devers, Hamada, and Pelaprat are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers and Hamada to incorporate the teachings of Pelaprat to have the larger plate thickness on the lower side in order to efficiently couple a thin material to a thick material and efficiently initiate a keyhole weld from starting in the thinner top layer (Pelaprat [0049]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486) in view of Hamada (US 9061374) in further view of Beyer (US 5821493).
Regarding claim 7, Devers and Hamada teach the hybrid welding method according to claim 1, but is silent on wherein the first joint is constituted by both end portions of a cross section of a steel material having a substantially U- shaped or substantially semicircular cross section, and the second joint is constituted by a steel material having a cross section including both end portions facing the both end portions of the first joint.
However, Beyer teaches wherein the first joint is constituted by both end portions of a cross section of a steel material having a substantially U- shaped or substantially semicircular cross section (Col. 7 lines 39-45, Fig. 8 workpieces 10 and 11 built as a half shelf), and the second joint is constituted 
Devers, Hamada, and Beyer are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers and Hamada to incorporate the teachings of Beyer to have the first joint have a substantially semicircular cross section and the second joint have edges facing the first joint in order to form a hollow sheet metal support that are used for the construction of auto body parts (Col. 3 lines 22-27).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Devers (US 20140124486) in view of Hamada (US 9061374) in further view of Beyer (US 5821493) and Michorius (WO 2017102004).
Regarding claim 8, Devers, Hamada, and Beyer teach the hybrid welding method according to claim 7 but are silent on wherein two weld lines on left and right sides of the steel material are simultaneously welded in a same direction.
However, Kawano teaches two weld lines on left and right sides of the steel material are simultaneously welded in a same direction (Pg. 12 lines 11-20 welding assemblies 19 and 19’, 92 welds in direction t2 and 19’ weld in direction t1, Fig. 4 shown to towards the same direction, towards the center).
Devers, Hamada, Beyer, and Michorius are considered to be analogous to the claimed invention because they are in the same field of hybrid welding devices. It would have been obvious to have modified Devers, Hamada, and Beyer to incorporate the teachings of Michorius to have the left and right sides of the steel be welded in the same direction.
Regarding claim 9, Devers, Hamada, and Beyer teach the hybrid welding method according to claim 7 but are silent on wherein two weld lines on left and right sides of the steel material are simultaneously welded in opposite directions.
However, Michorius teaches two weld lines on left and right sides of the steel material are simultaneously welded in opposite directions (Pg. 12 lines 11-20 welding assemblies 19 and 19’ functioning at the same time from opposite sides in opposite direction).
It would have been obvious to have modified Devers, Hamada, and Beyer to incorporate the teachings of Michorius to have the left and right sides of the steel material be welded at the same time in opposite directions in order to define a full weld over the entire extension of the rail parts being welded (Michorius Pg. 12 lines 11-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ABIGAIL H RHUE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761